Oliver, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed CRA (Examiner’s Initials) by Examiner Charles R. Allen (Examiner’s Name) on the invoices covered by the above protest and assessed with duty at 45% ad valorem under Par. 228(b) of the Tariff Act of 1930, as modified, consist of projectorscopes and parts which are dedicated to use on or for machme tools, are similar in all material respects to those the subject of The Parker-Hartford Corporation v. United States, C.D. 2594, and therein held dutiable at 15% ad valorem under Par. 372 of the Tariff Act of 1930 as modified by T.D. 51802.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2594 be incorporated herein and that the protest be submitted on this stipulation the same being limited to the items marked “A” as aforesaid.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be prop*285erly dutiable at tbe rate of 15 per centum ad valorem under paragraph 372 of the Tariff Act of 1930, as modified by T.D. 51802, as parts of machine tools, as claimed by plaintiff. .
To the extent indicated the protest is sustained and judgment will be rendered accordingly.